                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


     UNITED STATES OF AMERICA,

                             Plaintiff,

                     v.

     DARREN K. BYLER,                               Case No. 3:15-cr-00008-SLG

                             Defendant.


             ORDER REGARDING 28 U.S.C. § 2255 MOTION (CLAIM 2)

          Before the Court at Docket 292 is Defendant Darren K. Byler’s Amended

Motion to Vacate Pursuant to 28 U.S.C. § 2255. The government responded in

opposition at Docket 303. Mr. Byler replied at Docket 306. Mr. Byler raises two

claims. This order addresses only Claim 2.1

I.        Procedural background

          In February 2015, Mr. Byler was indicted on one count of violating the

Refuse Act and one count of making False Statements.2              In December 2015,

after nine days of testimony, a jury convicted Mr. Byler of both counts.3 Mr. Byler

was represented by attorney Michael Dieni at trial.              After trial but before

sentencing, Mr. Byler obtained new counsel and filed two motions for a new trial,

1
    The Court will address Claim 1 in a separate order.
2
    Docket 2 at 5.
3
    Docket 129.




           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 1 of 14
which were both denied.4 Mr. Byer was sentenced to five years of probation.5

Mr. Byler appealed his convictions; the Ninth Circuit Court of Appeals affirmed

the convictions on June 20, 2018.6 Mr. Byler filed a timely 28 U.S.C. § 2255

motion, followed by an amended motion. The amended motion asserts two

grounds for relief. The claim addressed in this order, Claim 2, asserts that

“defense counsel’s failure to fully investigate potential witnesses regarding

events at Pier 2 deprived Mr. Byler [of] his Sixth Amendment right to effective

assistance of counsel.”7

II.       Legal standards

          Claim 2 is based on the alleged ineffective assistance of counsel. In order

to succeed on an ineffective assistance of counsel claim, Mr. Byler must satisfy

the two-pronged test set forth in Strickland v. Washington, which requires him to

show both deficient performance of counsel and resulting prejudice.8 Deficient

performance requires a showing that trial counsel’s representation “fell below an

objective standard of reasonableness” as measured by prevailing professional




4
    Docket 172; Docket 191; Docket 196; Docket 204.
5
    Docket 217 (judgment).
6
    Docket 269; United States v. Byler, 727 Fed. Appx. 409 (9th Cir. 2018).
7
    Docket 292 at 21 (capitalization altered).
8
    466 U.S. 668, 687 (1984).


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 2 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 2 of 14
norms.9 There is a “strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance.”10 To show prejudice, Mr.

Byler must prove by a reasonable degree of probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.11

           Mr. Byler carries the burden of proving he is entitled to relief.12

    III.   Counsel was not ineffective for failing to identify and locate potential
           witness Todd Hammett.

           The background relevant to Claim 2 is straightforward: Mr. Byler owned

the Wild Alaskan, a boat used as floating bar and strip club near Kodiak, Alaska.

The Indictment charged Mr. Byler with unlawfully discharging raw sewage from

the Wild Alaskan directly into the waters of Kodiak Harbor without a permit and

with making materially false statements when he documented and reported that

he had instead properly disposed of the raw sewage at Pier 2 of a harbor in

Kodiak on July 30, 2014.13

           A. Defendant’s assertions about the original investigation

           Claim 2 alleges that “trial counsel failed to find, interview, and call to testify,

the only individual (Todd Hammett) who directly observed Mr. Byler dispose of


9
    Wiggins v. Smith, 539 U.S. 510, 521 (2003) (quoting Strickland, 466 U.S. at 688).
10
     Strickland, 466 U.S. at 689.
11
     Id. at 694.
12
     See Silva v. Woodford, 279 F.3d 825, 835 (9th Cir. 2002).
13
     Docket 2 at 4, 6.


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 3 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 3 of 14
sewage at Pier 2 on July 30, 2014.”14 Specifically, Mr. Byler contends that when

he docked the Wild Alaskan at Pier 2 on July 30, 2014, the vessel Arctic Ram

was also docked there, and an employee of the Arctic Ram—identified as Mr.

Hammett—“observed him discharging sewage [from the Wild Alaskan] at Pier 2

on July 30, 2014.”15 Mr. Byler maintains that he told defense counsel about the

potential witness from the Arctic Ram and “strongly encouraged defense counsel

to locate and interview that individual.”16

          In support of this claim, Mr. Byler has filed declarations of himself and of

his wife.17 The declarations aver that several weeks before trial, Mr. Byler told

his counsel and the defense investigator about the potential witness from the

Arctic Ram and gave them the name and telephone number for “Todd Hammett,

Boat Watchman” so they could contact Mr. Hammett and find the person who Mr.

Byler had seen smoking aboard the Arctic Ram when Mr. Byler was discharging

sewage at Pier 2 on July 30, 2014.18




14
     Docket 292 at 22.
15
     Docket 292 at 22.
16
     Docket 292 at 22.
17
     Docket 292-1.
18
     Docket 292-1 at 2–3, ¶¶ 3, 6; Docket 292-1 at 7, ¶ 4.


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 4 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 4 of 14
          B. The investigator’s assertions about the original investigation

          The first investigator has filed a declaration stating that in the summer of

2015 Mr. Byler provided her with the name of the vessel Arctic Ram, a phone

number for the vessel, and a physical description of the person he saw aboard

the Arctic Ram, but not with the name “Todd Hammett” because he said he did

not know the name of person on the Arctic Ram.19 She then obtained the name

of the captain of the Arctic Ram from the harbormaster. When she called and

spoke with the captain, the captain was cooperative but told her that none of the

Arctic Ram crew members matched the physical description provided by Mr.

Byler and that none of the crew members smoked.20 The investigator averred

that the Arctic Ram captain was “certain” and “adamant” and “did not waver” in

his answers about his crew members.21 The investigator notified Mr. Byler of the

outcome of her conversation with the Arctic Ram captain and “Mr. Byler did not

offer [her] any additional information or facts to follow up with in response to the

potential witness at the Arctic Ram.”22




19
     Docket 303-1 at 2, ¶¶ 9, 12, 13, 14.
20
     Docket 303-1 at 2, ¶¶ 10, 15, 16, 17.
21
     Docket 303-1 at 3, ¶¶ 18, 19.
22
     Docket 303-1 at 3, ¶¶ 24, 25.


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 5 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 5 of 14
          C. The post-trial investigation and interview of Mr. Hammett

          After Mr. Byler’s trial was concluded, in May 2016, Mr. Byler obtained new

counsel. In August 2016, new counsel filed a motion for a new trial, which did

not mention a witness from the Arctic Ram or Mr. Hammett.23 Sometime after

October 18, 2016, ten months after trial, new counsel had a different investigator

try and identify and locate Mr. Hammett. In October 2016, the new defense

investigator contacted Mr. Hammett and shortly thereafter interviewed him.24

          Mr. Hammett told the investigator that “on a day in late July 2014,” he was

aboard the Arctic Ram and observed a boat docked at Pier 2.25 Mr. Hammett

stated that he saw the operator of the boat appear to begin to offload sewage

into the receptacle at Pier 2.26 Mr. Hammett agreed this likely occurred on July

30, 2014, based on the harbor log showing that the Arctic Ram was at Pier 2 on

that date.27        Mr. Hammett stated that trial counsel and the first defense

investigator had never contacted him.28 A few weeks later, Mr. Hammett did a




23
     Docket 172 (first Motion for a New Trial).
24
  Docket 196 at 2 (second Motion for a New Trial); Docket 196-2 at 1, ¶ 2 (Aff. of investigator
Andy Klamser).
25
     Docket 196-2 at 1, ¶¶ 3, 4.
26
     Docket 196-2 at 2, ¶¶ 5, 6.
27
     Docket 196-2 at 2, ¶ 5; see also Docket 196-1 (harbor log).
28
     Docket 196-2 at 2, ¶ 8.


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 6 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 6 of 14
recorded telephone interview with the government’s case agent in which he

conveyed substantially the same information.29

          D. The government’s position

          The government does not contest that trial counsel and the defense

investigator knew of a potential witness from the Arctic Ram.                       Instead, the

government responds that trial counsel, through his investigator, “fully

investigated all information [they] had regarding Todd Hammett, but [they] were

unable to establish his existence or identity.”30

          E. An evidentiary hearing is not warranted.

          Mr. Byler requested an evidentiary hearing so that the Court can make

factual findings “as to the nature and extent of trial counsel’s investigation,”31 but

the Court finds that an evidentiary hearing is not necessary as to Claim 2 because

“the files and records of the case conclusively show that the [defendant] is entitled

to no relief.”32 Here, the declarations of Mr. Byler and of the investigator differ in

one material way: Mr. Byler avers that he gave the investigator the specific name

and telephone number of Todd Hammett; the investigator avers that Mr. Byler

gave her the name and number to the Arctic Ram, which led to a dead end. 33

29
     Docket 292-2 (transcript of interview).
30
     Docket 303 at 27.
31
     Docket 306 at 8.
32
     28 U.S.C. § 2255(b).
33
     The affidavits also differ somewhat in that Mr. Byler and his wife aver that he gave the

Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 7 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 7 of 14
The Court recognizes that “[w]hen the issue is one of credibility, resolution on the

basis of affidavits can rarely be conclusive.”34 However, in some rare instances,

“credibility may be determined without an evidentiary hearing where it is possible

to ‘conclusively’ decide the credibility question based on ‘documentary testimony

and evidence in the record.’”35

          The Court conclusively resolves the credibility issue in favor of the

investigator for the following reasons: First and most importantly, Mr. Byler has

previously asserted to this Court—when it would have aided his second motion

for a new trial—that “Mr. Hammett’s identity as a possible witness in this case

was not known at trial.”36 Second, it is unlikely that the first investigator would

have contacted the harbormaster and then the Arctic Ram captain to try and

identify the crew member if she already had the specific name and contact

number for Mr. Hammett. Finally, Mr. Byler’s counsel who represented him in his

motions for a new trial and at sentencing stated that he learned of the existence

of Mr. Hammett “[o]n October 18, 2016,”37 despite representing Mr. Byler since


investigator the information “weeks before trial in this case” (trial occurred in December 2015).
Docket 292-1 at 3, 7. The investigator avers that Mr. Byler gave her the information in the
summer of 2015. Docket 303-1 at 2, ¶ 9.
34
     Blackledge v. Allison, 431 U.S. 63, 82 n. 25 (1977).
35
  Earp v. Ornoski, 431 F.3d 1158, 1169–70 (9th Cir. 2005) (quoting Watts v. United States,
841 F.2d 275, 277 (9th Cir. 1988)).
36
     Docket 196 at 11.
37
     Docket 196 at 2 (Second Motion for a New Trial).


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 8 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 8 of 14
at least May 11, 2016.38 It is not credible to believe that Mr. Byler would withhold

from his new attorney for five months the existence of an eyewitness, particularly

if he actually knew the name and telephone number for the witness and believed

he was as crucial as Mr. Byler asserts Mr. Hammett to have been. It is even

more incredible to believe in light of the fact that Mr. Byler and his new counsel

had already filed one motion for a new trial before Mr. Byler told his new counsel

about the existence of Mr. Hammett.39 Because the record is inconsistent with

Mr. Byler’s recent sworn statements in his declaration, the Court finds them to be

conclusively less credible than those of the investigator.

          F. Analysis

          Mr. Byler contends that “[g]iven the ease upon which Todd Hammett was

contacted by [the new defense investigator], there is no excuse for trial counsel’s

failure to contact and interview him [such that it] falls below the standard of

reasonable investigation by defense counsel.”40 Although Mr. Byler describes

locating Mr. Hammett as a “simple” task,41 the fact that an investigator was able

to do so ten months after trial does not necessitate the conclusion that trial

counsel’s inability to locate Mr. Hammett the previous year constituted ineffective


38
     Docket 164 (Entry of Appearance).
39
     See Docket 172 (first Motion for New Trial, filed August 22, 2016).
40
     Docket 292 at 23.
41
     Docket 306 at 7.


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 9 of 14
           Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 9 of 14
assistance.42 Notably, Mr. Byler has not explained how the second defense

investigator was able to identify or locate Mr. Hammett—the second investigator

outlined the substance of his conversation with Mr. Hammett but did not provide

any investigative background about how much time it took to identify and contact

Mr. Hammett or how he did so.43 Accordingly, Mr. Byler has not shown how

locating Mr. Hammett was a “simple” task that could have been done by trial

counsel.

          Trial counsel used an experienced investigator—who herself had

previously been a defense attorney44—to attempt to identify and locate Mr.

Hammett. “Where [the Ninth Circuit] has found a failure to locate potential

witnesses to constitute incompetent lawyering, the attorney refused to perform

any investigation into leads directly related and of potentially great benefit to the

defense.”45 Although the investigator was unsuccessful, nothing in the record

indicates that trial counsel refused to investigate the lead or otherwise rendered

ineffective assistance related to the investigation. Viewed in light of all the

circumstances, trial counsel’s decision not to expend further investigator



42
  Cf. Palazzolo v. Burt, 778 F. Supp. 2d 805, 813 (E.D. Mich. 2011) (“The fact that [a private
investigator] was able to contact [potential witnesses] within a month or less speaks to trial
counsel’s failure to investigate.”).
43
     Docket 196-2 (Aff. of Andy Klamser).
44
     Docket 256 at 20 (Trial testimony of Barbara Brink).
45
     Hendricks v. Calderon, 70 F.3d 1032, 1040 (9th Cir. 1995).


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 10 of 14
          Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 10 of 14
resources to identify or locate Mr. Hammett was well within the wide range of

professionally competent assistance.46

         Notably, the procedural posture of this case has resulted in the parties

greatly altering their positions on the issue at hand. In his second motion for a

new trial—when he was represented by new counsel—Mr. Byler asserted that

“[t]rial counsel exercised its due diligence in locating all possible witnesses who

could corroborate Mr. Byler’s version of the events. Trial counsel could not

establish the identity of Mr. Hammett, however, despite its best efforts. Its

inability to locate Mr. Hammett was not due to a lack of due diligence.”47 In its

opposition to the second motion for a new trial, the government asserted that

“assuming [Mr. Byler’s] interaction with Mr. Hammett occurred, the record

demonstrates that the defendant was both aware of Mr. Hammett’s existence

and his identity for more than two years prior to the filing of his second motion for

a new trial.”48 In its order denying the motion for a new trial, the Court found that




46
   See Abdul-Latif v. United States, Case No. C13-1715JLR, 2014 WL 358422, at *4 (W.D.
Wash. Jan. 30, 2014) (The defendant failed to establish ineffective assistance of counsel
because he “provided his attorneys only a name and a description that the witness was a
‘DOC volunteer’ who lived in Everett, Washington, and had a son ‘serving time in state
custody.’ With nothing more to go on, it is not unreasonable that defense counsel was unable
to locate the purportedly favorable witness.”).
47
   Docket 196 at 11. Mr. Byler now asserts that the second motion for a new trial was incorrect
in stating that trial counsel acted diligently. Docket 292 at 23.
48
     Docket 198 at 8–9.


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 11 of 14
          Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 11 of 14
“Mr. Byler has failed to show that Mr. Hammett’s statements constitute newly

discovered evidence, or that he was diligent in locating this evidence.”49

          The Court’s findings in the order denying a new trial are not inconsistent

with its findings herein. First, the Court reviews motions for a new trial and § 2255

motions under different standards. In reviewing Mr. Byler’s § 2255 motion, the

Court “must scrutinize counsel's performance deferentially: ‘[C]ounsel is strongly

presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.’”50 Mr. Byler has

not overcome the strong presumption that his trial counsel performed effectively.

Second, when considering the motion for a new trial, the Court did not have the

benefit of all the information and exhibits that have been submitted in this § 2255

action—specifically, the Court did not have a declaration from the original

investigator discussing her efforts to identify and locate Mr. Hammett.51

 IV.      Defendant has not demonstrated prejudice

          Even if trial counsel’s performance had fallen below an objective standard

 of reasonableness, Mr. Byler has not shown prejudice, i.e., that there is a

 reasonable degree of probability that, but for counsel’s unprofessional errors,


49
     Docket 204 at 3.
50
  Sophanthavong v. Palmateer, 378 F.3d 859, 868 (9th Cir. 2004) (quoting Strickland, 466
U.S. at 690).
51
  See Docket 204 at 2–3 (Order Re Second Motion for a New Trial) (“And there has been no
showing made of . . . the efforts that were made to locate [Mr. Hammett]” by trial counsel.).


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 12 of 14
          Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 12 of 14
 the result of the trial would have been different. Mr. Byler has not provided the

 Court with any sworn statement of Mr. Hammett, but the Court assumes for the

 purposes of this order that Mr. Hammett would have testified consistently with

 the statements he made to the defense investigator and the government’s case

 agent. As the Court has previously found, it “is not persuaded that ‘a new trial’

 [this time with Mr. Hammett’s testimony] would probably result in an acquittal”:

          Mr. Byler presented considerable evidence at trial in support of his
          sewage disposal practices. And in December 2014 he told the
          Coast Guard that he had not been successful using Pier 2 because
          he did not have the necessary compatible equipment—statements
          at direct odds with Mr. Hammett’s statements. The Court finds that
          had Mr. Hammett testified consistent with his recent statements, the
          outcome at trial would not have probably resulted in Mr. Byler’s
          acquittal.52

Specifically, Mr. Hammett’s presumed testimony would not have helped the

defense at trial because it contradicts Mr. Byler’s statements that were admitted

at trial: Mr. Byler told Coast Guard investigators that he was unable to properly

dispose of sewage at Pier 2 because he had the wrong equipment. He and Mr.

Hammett now contend that Mr. Hammett watched him successfully dispose of

sewage at Pier 2.53 Moreover, the government would have been able to impeach

or contradict a number of details provided by Mr. Hammett about Mr. Byler’s




52
     Docket 204 at 3 (Order Re Second Motion for a New Trial).
53
   Docket 292-1 at 3 (Decl. of Darren Byler); Docket 292-2 at 5–6 (transcript of case agent
interview with Todd Hammett); Docket 196-2 at 2, ¶¶ 5, 6 (Aff. of Andy Klamser).


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 13 of 14
          Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 13 of 14
actions on July 30, 2014.54 Mr. Byler has not shown by a reasonable degree of

probability that, but for counsel’s alleged ineffectiveness, the result of the trial

would have been different.55

                                        CONCLUSION

          For the foregoing reasons, the Court finds that Mr. Byler is not entitled to

relief based on ineffective assistance of counsel as to Claim 2. Therefore, IT IS

ORDERED that Claim 2 of the motion at Docket 292 is DENIED. With respect to

Claim 2, the Court further finds that Mr. Byler has not made the requisite

substantial showing of the denial of a constitutional right, and therefore a

certificate of appealability will not be issued by this Court.56 After a final judgment

is entered in this case on all claims, Mr. Byler may request a certificate of

appealability from the Ninth Circuit Court of Appeals.

          DATED this 25th day of August, 2021, at Anchorage, Alaska.

                                            /s/ Sharon L. Gleason
                                            UNITED STATES DISTRICT JUDGE




54
     See Docket 198 at 10–15.
55
     See Strickland, 466 U.S. at 694.
56
  28 U.S.C. §§ 2255(d), 2253(c)(2). See Slack v. McDaniel, 529 U.S. 473, 484 (2000)
(Certificate of appealability may be granted only if applicant made a “substantial showing of
the denial of a constitutional right,” i.e., a showing that “reasonable jurists could debate
whether . . . the petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further” (internal quotations
and citations omitted)).


Case No. 3:15-cr-00008-SLG, United States v. Byler
Order Re 28 U.S.C. § 2255 Motion (Claim 2)
Page 14 of 14
          Case 3:15-cr-00008-SLG Document 307 Filed 08/25/21 Page 14 of 14
